Citation Nr: 1744683	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-42 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to May 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO reopened claims for service connection for a cervical spine disability and a right shoulder disability.  

Although the RO reopened the previously denied claims for service connection, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (West 2014).  38 U.S.C. § 7107(a)(2) (2016).  


FINDINGS OF FACT

1.  An unappealed March 2011 rating decision denied entitlement to service connection for a cervical spine disability and a right shoulder disability.

2.  The evidence associated with the claims file subsequent to the March 2011 rating decision includes evidence that is related to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the underlying claims of entitlement to service connection for a cervical spine disability and a right shoulder disability.

3.  The Veteran's cervical spine disability is not etiologically related to his active service and was not present within one year of separation from active service.

4.  The Veteran's right shoulder disability is not etiologically related to his active service and was not present within one year of separation from active service. 


CONCLUSIONS OF LAW

1.  The March 2011 rating decision denying the claims for service connection for a cervical spine disability and a right shoulder disability is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

5.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C. § 5103(a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a claimant must be notified of the reopening criteria, the definition of what constitutes "new and material" evidence, as well as the criteria for establishing the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claims.  The record shows that the Veteran filed his request to reopen his claims for service connection in September 2014.  In December 2014, the Veteran was mailed a letter advising him of what evidence would be necessary to substantiate the elements required to establish service connection that were previously found insufficient.  The letter also defined the term "new and material evidence" for the Veteran.  

The Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that VA outpatient records and all pertinent private medical records identified by the Veteran were obtained or otherwise submitted.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Finally, the Veteran was afforded appropriate VA examinations in response to his claims.  


Analysis

Claims to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §3.156(a) (2016).  

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  To determine whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

A March 2011 rating decision denied the Veteran's claims of entitlement to service connection for a cervical spine disability and a right shoulder disability based on findings that the evidence did not show that the Veteran's disabilities began in military service, were caused by or the result of any documented injury, diseases or other in-service event, or were treated continuously since the Veteran's discharge from service.  The Veteran did not appeal that decision as to these claims.  Therefore, the March 2011 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The pertinent evidence at the time of the March 2011 rating decision included the following: the Veteran's service treatment records, which failed to show that the Veteran was diagnosed with either a cervical spine disability or a right shoulder disability while on active duty; the Veteran's post-service treatment records, which establish that the Veteran is currently diagnosed with a cervical spine disability and a right shoulder disability; and an August 2010 statement from the Veteran in which he alleged that he injured his right shoulder and cervical spine in an incident during training in Germany in 1964 where he fell off an APC.   

The pertinent evidence that has been received since the March 2011 rating decision includes the following: additional VA and private medical records affirming that the Veteran is currently diagnosed with a cervical spine disability and a right shoulder disability; an April 2011 statement from the Veteran that reinforced that he was injured in 1964 and stated that he received immediate treatment from a field medic while on duty; a June 2014 buddy statement from a fellow servicemember indicating that he witnessed the event described by the Veteran in his August 2010 and April 2011 statements; and a February 2015 letter from the Veteran's clinician diagnosing the Veteran with chronic neck pain.  

The Board finds that the June 2014 buddy statement is new and material as he attests to witnessing the Veteran falling off a truck in service and injuring himself.  The Board notes that the statement is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claims of entitlement to service connection for a cervical spine disability and a right shoulder disability.  Accordingly, reopening of the claims of entitlement to service connection for a cervical spine disability and a right shoulder disability is granted.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2012).

Entitlement to Service Connection for a Cervical Spine Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A § 1110 (2016); 38 C.F.R. §3.303 (2016).  

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309(a) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim will only be denied if a fair preponderance of the evidence is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he has a cervical spine disability as a result of his active service.  

Service treatment records are silent for a diagnosis of a cervical spine disability while the Veteran was in active service, including as due to any incident in 1964.  At November 1961 and May 1963 pre-induction and induction examinations respectively, the Veteran's spine and musculoskeletal system was found to be clinically normal upon examination.  In March 1965, the Veteran was afforded a separation examination.  At that time, the Veteran specifically denied bone, joint or other deformities, or swollen or painful joints.  Further, the Veteran's spine and musculoskeletal system were found to be normal upon examination and there is no indication from the record that the Veteran was found to have a cervical spine disability at the time of his separation from service.  

Post-service medical records show that the Veteran received treatment at the VA Medical Center (VAMC) and the University of Kansas Physicians.  A review of the treatment notes of record shows that the Veteran has been diagnosed with, and treated for, multi-level degenerative disc disease in his cervical spine, musculoskeletal joint pain, and cervical spasms with decreased range of motion.  The records note that the Veteran was first treated at the VAMC in January 2008; however, he did not receive treatment for a cervical spine disability until February 2010.  Ultimately, there is no indication from the treatment notes of record that the Veteran's diagnosed cervical spine disability was present within one year of his separation from active service or that it is otherwise related to his active service.  

At a June 2016 VA examination, the Veteran reported that his neck range of motion was limited and that he had pain with lateral rotation.  The Veteran described hearing a grinding sound in his neck with movement and said that he experienced flare ups that were aggravated by repetitive head movements, particularly by turning his head to the right.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and with multilevel degenerative disc disorder.  In a concurrent June 2016 medical opinion, the examiner opined that the Veteran's cervical spine disability was less likely incurred in or caused by the Veteran's active service, to include claims of falling off an APC in 1964.  The examiner explained that the Veteran's records did not indicate that he had a cervical spine disability during service or within one year of separation.  The examiner opined that the Veteran's cervical spine displayed degenerative changes that were consistent with those experienced by a typical 77 year old male.  

The June 2016 VA medical opinion constitutes probative evidence on the medical nexus question as it was based on a thorough review of the claims file, a discussion of the relevant evidence, consideration of the Veteran's contentions,  and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, neither the Veteran  nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a cervical spine disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171  (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Also of record are statements by the Veteran recounting the incident during active service in which he was injured, and stating that the neck injury he sustained continues to cause him problems in the present day, as well as a buddy statement from a fellow servicemember who stated that he served with the Veteran and remembered the incident described by the Veteran.  Laywitnesses are competent to report incidents they experienced and observed, as well as observable symptoms; however, they are not competent to provide an opinion linking a diagnosed disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran and the fellow service member can attest to what they witnessed and any incident in service, they are not competent to provide an etiology opinion in this case.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating cervical spine disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.
 
Additionally, while the Veteran has been diagnosed with a cervical spine disability, as noted above, there is no indication from the record that the Veteran had a cervical spine disability to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a cervical spine disability is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Entitlement to Service Connection for a Right Shoulder Disability

The Veteran asserts that he has a right shoulder disability as a result of his active service.

Service treatment records are silent for a diagnosis of a right shoulder disability while the Veteran was in active service, including as due to any incident that took place in 1964.  At November 1961 and May 1963 pre-induction and induction examinations, respectively, the Veteran's upper extremities were found to be clinically normal upon examination.  In March 1965, the Veteran was afforded a separation examination.  At that time, the Veteran specifically denied having a painful or trick shoulder.  Further, the Veteran's upper extremities were found to be normal upon examination, and there is no indication from the record that the Veteran was found to have a right shoulder disability at the time of his separation from service.  

Post-service medical records show that the Veteran received treatment at the VAMC and the University of Kansas Physicians.  A review of the VAMC records reveals that, while the Veteran first received treatment at the VAMC in 2008, he did not complain of chronic problems with his shoulder until July 2012.  The records show that the Veteran is diagnosed with and has been treated for mild osteoarthritis in his right shoulder.  However, there is no indication from the treatment notes of record that the Veteran's diagnosed right shoulder disability was present within one year of his separation from active service or that it is otherwise related to his active service.  

A June 2016 VA examination reflects that the Veteran was diagnosed with glenohumeral joint osteoarthritis of the right side in 2016.  The Veteran stated that he injured his right shoulder when he fell off a truck in 1964.  The truck was stationary, but the Veteran fell a distance of about 5 feet, landing on his right shoulder and head/neck.  He was seen by medics the next morning, was cleaned up, and given pain medicine.  The Veteran reported that since the onset of his right shoulder disability, he has had weakness and occasional "tingling" in his right arm.  
The examiner stated that he suspected that the Veteran had a rotator cuff condition in his right shoulder.  The examiner suspected that the Veteran also had shoulder instability or dislocation.  The examiner noted that the Veteran had no history of mechanical symptoms or recurrent dislocation and that numerous tests run to define the scope of the Veteran's suspected rotator cuff and instability were negative.  

In a concurrent June 2016 medical opinion, the examiner opined that the Veteran's right shoulder disability was less likely than not due to or the result of military service, to include claims of falling off a truck in 1964.  The examiner noted that the Veteran's shoulder demonstrated degenerative changes that were consistent with those of a typical 77 year old man.  

The June 2016 VA medical opinion constitutes probative evidence on the medical nexus question as it was based on a thorough review of the claims file, a discussion of the relevant evidence, consideration of the Veteran's contentions,  and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, neither the Veteran  nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a right shoulder disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171  (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Also of record are statements by the Veteran describing the incident during active service in which he was injured, and stating that the shoulder injury he sustained continues to cause him problems in the present day, as well as a buddy statement from a fellow servicemember stating that he remembered the incident recounted by the Veteran.  Laywitnesses are competent to report incidents they experienced and observed, as well as observable symptoms; however, they are not competent to provide an opinion linking a diagnosed disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran and the fellow service member can attest to what they witnessed and any incident in service, they are not competent to provide an etiology opinion in this case.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating right shoulder spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Additionally, while the Veteran has been diagnosed with a right shoulder disability, as noted above, there is no indication from the record that the Veteran had a cervical spine disability to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right shoulder disability is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has been received to reopen the claims for service connection for cervical spine disability and a right shoulder disability, the appeal is granted to that extent only.    

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a right shoulder disability is denied.  


____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


